DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder of Previously Withdrawn Claims
Claims 19 and 20 depend from allowed base claim 11. Hence, claims 19 and 20 are hereby rejoined. See 12 MAY and 3 AUG 2020 Responses to Election/Restriction. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the Invention II Species restriction requirement as set forth in the Office action mailed on 16 APR 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined Species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner has amended the application as follows:

B. claim 16, line 2, replace “between tops” with “between the tops” (cf. claim 11, lines 11-12).
Remarks
This application was in condition for allowance except for the following:
A-B. antecedent basis/typographical error. Cf. MPEP § 608.01(n).
The 1 DEC 2020 amendments to claim 11 have been noted and entered.
The 1 DEC 2020 cancellation of claims 1-10, 17, and 18 has been noted and entered.
The 1 DEC 2020 addition of claims 21-24 has been noted and entered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 11-16 and 19-24 are allowed because the cited prior art, individually or in combination, does not disclose or suggest all of the following claimed limitations: “… a bottom of the first contact hole exposes a first sidewall surface of the first doped layer in the second region and a top of the first doped layer”, as recited in independent claim 11. 
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815